         Case 1:19-cr-00018-ABJ Document 189 Filed 08/16/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

     REPLY TO GOVERNMENT’S OPPOSITION TO MOTION FOR AN ORDER
     PERMITTING DEFENDANT ROGER J. STONE TO ISSUE EARLY RETURN
        SUBPOENA DUCES TECUM TO THE UNITED STATES HOUSE OF
           REPRESENTATIVES PURSUANT TO FEDERAL RULE OF
                 CRIMINAL PROCEDURE 17(c) (Dkt. #179).

       Defendant, Roger J. Stone, Jr., files this reply to the Government’s response to Stone’s

Motion for an Order permitting him to issue a subpoena duces tecum for the early return of

documents to the United States House of Representatives, pursuant to Federal Rule of Criminal

Procedure 17(c).

       The defense team appreciates that the Executive branch, through the Deparment of

Justice, is making its best efforts to obtain the recording (the central piece of evidence) in the

possession of the Legislative branch. But trial is approaching. Congress does not move quickly.

       To be clear, Roger Stone wants the recording of his testimony presented to the jury, not

merely for defense counsel to listen it to verify the government’s transcript. The recording is the

best version of the evidence. Should Congress object to providing the recording via subpoena, a

decision by the Court would expedite the pre-trial proceedings.
         Case 1:19-cr-00018-ABJ Document 189 Filed 08/16/19 Page 2 of 4



       The government states Stone cannot meet his burden of showing that the defense can

otherwise “procure reasonably in advance of trial by the exercise of due diligence, … or the

party cannot properly prepare for trial without it.” See Motion at 2 (citing United States v. Nixon,

418 U.S. 683, 699 (1974)). Stone does meet his burden. Roger Stone’s testimony was taken by a

court reporter as if it were a deposition or taken in court. There is no reason a recording of a

transcribed statement should be withheld. The defense does not wish to just visit Congress and

listen to the recording; the defense needs a copy of the recording to prepare for a trial in which

the contents of the recording play a major role in the charges.

       If there is an objection, Congress needs to lodge it when the subpoena is issued before

trial so it does not disrupt the trial. If the government can provide a copy of the recording to the

defense prior to the execution of the subpoena, then the requirement of the subpoena would be

met. In essence, the government suffers no prejudice if the Court issues the subpoena, and the

Court, if objections are advanced by Congress, can address them prior to trial.

                                         CONCLUSION

       Roger Stone respectfully requests that the Court grant his Motion and direct the Clerk of

Court to issue the subpoena.




                                                 2
         Case 1:19-cr-00018-ABJ Document 189 Filed 08/16/19 Page 3 of 4



                                           Respectfully submitted,
                                           By: /s/_______________


L. PETER FARKAS                        BRUCE S. ROGOW
HALLORAN FARKAS + KITTILA, LLP         FL Bar No.: 067999
DDC Bar No.: 99673                     TARA A. CAMPION
1101 30th Street, NW                   FL Bar: 90944
Suite 500                              BRUCE S. ROGOW, P.A.
Washington, DC 20007                   100 N.E. Third Avenue, Ste. 1000
Telephone: (202) 559-1700              Fort Lauderdale, FL 33301
Fax: (302) 257-2019                    Telephone: (954) 767-8909
pf@hfk.law                             Fax: (954) 764-1530
                                       brogow@rogowlaw.com
                                       tcampion@rogowlaw.com
                                       Admitted pro hac vice

ROBERT C. BUSCHEL                      GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                  STRATEGYSMITH, PA
D.D.C. Bar No. FL0039                  D.D.C. Bar No.: FL0036
One Financial Plaza, Suite 1300        FL Bar No.: 935212
100 S.E. Third Avenue                  401 East Las Olas Boulevard
Fort Lauderdale, FL 33394              Suite 130-120
Telephone: (954) 530-5301              Fort Lauderdale, FL 33301
Fax: (954) 320-6932                    Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                   gsmith@strategysmith.com


CHANDLER P. ROUTMAN
D.D.C. Bar No. 1618092
501 East Las Olas Blvd., Suite 331
Fort Lauderdale, FL 33301
Tele: (954) 235-8259
routmanc@gmail.com




                                       3
         Case 1:19-cr-00018-ABJ Document 189 Filed 08/16/19 Page 4 of 4



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on August 15, 2019, I electronically filed the foregoing with

the Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                                            BUSCHEL GIBBONS, P.A.



                                                            ____/s/___________________
                                                            Robert Buschel




    United States Attorney’s Office for the
            District of Columbia

Jessie K. Liu
United States Attorney
Jonathan Kravis
Michael J. Marando
Assistant United States Attorneys
Adam C. Jed
Aaron S.J. Zelinsky
Special Assistant United States Attorneys
555 Fourth Street, NW
Washington, DC 20530
Telephone: (202) 252-6886
Fax: (202) 651-3393




                                                4
